DETAILED ACTION
This action is responsive to the communication filed 5/5/22.
Claims 1, 4-9, 11-18 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zemel et al. (WO 2013/040542, “Zemel”), or, in the alternative, under 35 U.S.C. 103 as obvious over Zemel in view of Kalghatgi et al. (US 20150157870, “Kalghatgi”).
Regarding claim 1, Zemel teaches an electrode arrangement (figure 6 and pg. 24, par. 1, ‘a treatment electrode including a conductor 1 surrounded at least in part by an insulating material 2’) for wound treatment (According to MPEP 2111.02(I), ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.’; therefore the fact that the preamble merely states an intended use of the device rather than a distinct definition of the claimed invention’s limitations renders it of no significance to claim construction) of an irregular three-dimensionally shaped surface (surface to be treated) of an electrically conducting body (figure 6 and pg. 24, par. 1, ‘The treatment device is used in this embodiment by applying a voltage to the conductor 1 such that a surface plasma is generated along the surface of the insulating material and between the surface of the insulating material 2 and patient's nail’) the surface to be treated used as a counter electrode for generating a dielectric barrier discharge plasma (Pg. 7 and par. 1, ‘Simultaneously, some plasma will usually form around the periphery of the curved dielectric layer(s) in use and conduct to the surface of the nail plate.’ ), the electrode arrangement comprising: a first planar electrode (figure 6 and page 24, lines 1-2, ‘treatment electrode including a conductor 1 surrounded at least in part by an insulating material 2’) to be coupled to a high voltage source (page 20, lines 20-21, ‘The electrode support structure, 1, is connected to a high power supply and control system, 4’ ), a dielectric, (Fig. 6, insulating material 2; pg. 6, lines 17-18, ‘If desired, the system can further include a flexible dielectric layer substantially surrounding the flexible electrode, the flexible dielectric layer being adapted and configured to be disposed against the anatomical region of interest.’) formed by coating or foil  (Pg. 21, lines 19-20, ‘the dielectric layer may be applied via a coating process, such as anodizing or thermal spraying or by an oxidation process’ ) of a flexible material, that shields the first electrode from the surface to be treated (Pg. 6, lines 17-20, ‘the system can further include a flexible dielectric layer substantially surrounding the flexible electrode, the flexible dielectric layer being adapted and configured to be disposed against the anatomical region of interest’); and a spacer layer comprising: a structured surface portion of protrusions (figure 5, (2), page 24, line 30 – page 25, line 1, ‘The surface of insulating material 2 that faces and/ or contacts a user's/patient's tissue (e.g., nail) can be provided with one or more bumps, ridges or undulations 78 that are distinct and on a generally larger scale than the surface finish’), and gaps forming a plurality of spaced compartments that are isolated from each other (Pg. 22, lines 22-23, ‘As shown in Figure 6, small openings or holes can be defined in the dielectric layer.’; fig. 6, holes 3 can be mapped to the claimed isolated compartments are located in between the different protrusions and therefore can be considered isolated from each by the different protrusions; pg. 23, lines 9-10, ‘These pores may be connected to one another or be separate and distinct.’), the protrusions ensuring a minimum distance of the electrode to the object (Fig. 6, it is apparent from the figure that a minimum distance between the electrode and tissue is ensured by the thickness of the different protrusions); and an edge portion extending laterally from the structured surface (The edge portion as shown in annotated fig. 6, shown below, can be considered the portion of the of the structured surface which extends around the periphery of the device and which has lateral dimension and which therefore ‘extends laterally’) to prevent, in use, an airflow from the structured surface portion, including the plurality of spaced compartments, into surroundings (Page 26, lines 27-31, ‘The spacer/spacing means can be provided around the periphery of the treatment electrode, in which case it can also surround or encapsulate the local gas. By surrounding the local gas, the structure can facilitate concentration of the heat and reactive species in the desired treatment area’), wherein the first electrode is constructed to be reshaped (Pg. 6, line 4, ‘In some implementations, the electrode can be flexible’) to conform to a surface of an object having the surface to be treated that is brought in contact with the spacer layer (figure 6, electrode fitted to patient tissue 3 having a dielectric surface 2); and wherein an isolating cover layer covers the first electrode on an electrode surface opposite to the dielectric layer (figure 6, conductor 1 is covered by a top layer of isolating material); wherein the edge portion forms a closed edge surrounding the structured surface portion of the spacer layer (Page 26, lines 27-31, edge portion can be considered ‘closed’ since it is configured to encapsulate local gas within the device), and wherein the first electrode and the dielectric are sandwiched between the isolating cover layer and the edge portion of the spacer layer (Fig. 6, edges of electrode 1 extends into the peripheral edge portion of the spacer/dielectric element 2 and is therefore sandwiched between the cover layer and the edge portion of the spacer layer). 



    PNG
    media_image1.png
    380
    901
    media_image1.png
    Greyscale

Annotated Fig. 6 of Zemel

In the alternative, it might be argued that Zemel fails to teach that the dielectric layer is sandwiched between isolating cover layer and the edge portion of the spacer layer since this could imply that the dielectric element is a separate and distinct element from the spacer element.
However, Kalghatgi teaches an electrode arrangement (Fig. 8, DBD jet pad 700 having flexible electrode 710) for wound treatment  of an irregular three-dimensionally shaped surface (surface to be treated) of an electrically conducting body (Par. 2, ‘conforming DBD plasma generators for use in skin and wound treatment applications’) the surface to be treated used as a counter electrode for generating a dielectric barrier discharge plasma (Par. 21, ‘In some embodiments, ground conductors are not used. In such an embodiment, the object to be treated with plasma is grounded, and the object serves as the ground conductor 108.’), the electrode arrangement comprising: a first planar electrode (Fig. 8, flexible electrode 710)  to be coupled to a high voltage source (Par. 39, ‘the flexible DBD plasma generators include a quick connector (not shown) that allows the high voltage source to be connected to and disconnected from the flexible DBD plasma generators’), a dielectric (Fig. 8, dielectric barrier 712) formed by coating or foil of a flexible material (Par. 4, ‘flexible dielectric barrier’), that shields the first electrode from the surface to be treated (Fig. 8 showing dielectric barrier 712 between electrode 710 and skin 730); and a spacer layer (Fig. 8, spacers 706) comprising: a structured surface portion of protrusions (Claim 17, ‘wherein the one or more spacers are protrusions on the flexible patch’), and gaps forming a plurality of spaced compartments (Fig. 8, plurality of treatment cavities 824), the protrusions ensuring a minimum distance of the electrode to the object (The minimum distance is just the dimension of the protrusions); and an edge portion extending laterally from the structured surface (Fig. 8, the edge portion can be considered the peripheral portion of the pad 700) to conform to a surface of an object having the surface to be treated that is brought in contact with the spacer layer (Par. 2, ‘shape conforming DBD plasma generators’); and wherein an isolating cover layer covers the first electrode on an electrode surface opposite to the dielectric layer (Fig. 8, the top portion of pad 700 extending over electrode 710 on opposite side of dielectric 712); wherein the edge portion forms a closed edge surrounding the structured surface portion of the spacer layer (Fig. 8, the edge of pad 702 can be considered ‘closed’ since it is configured to contact the skin and fully encapsulate cavities 824), and wherein the first electrode and the dielectric are sandwiched between the isolating cover layer and the edge portion of the spacer layer (Fig. 8, both electrode 710 and dielectric 712 extend over the edge portions of the spacer 706 and therefore are sandwiched between the edge portion of the spacer layer and the isolating cover of flexible material 702). 


    PNG
    media_image2.png
    493
    1090
    media_image2.png
    Greyscale

Annotated fig. 8 of Kalghatgi
Since both Zemel and Kalghatgi teach different implementations for dielectric barrier layers for use in cold plasma devices—the configuration of Zemel in which the dielectric layer is incorporated into the spacer layer, the configuration of Kalghatgi in which the dielectric is provided as a layer separate from the spacer layer—it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to substitute one known dielectric barrier layer configuration for the other in order to arrive at the predictable result of a dielectric barrier layer for use in a cold plasma treatment device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, considering that the electrode of Zemel already extends into the edge portion of the device (Fig. 6), it would likewise at least be obvious to provide the distinct dielectric layer over the entire surface of the electrode which would innately result in the dielectric layer being ‘sandwiched’ between the edge portions of the spacer layer and the isolating cover. 
Regarding claim 5, Zemel further teaches wherein a second electrode covers said isolating cover layer (Pg. 8, lines 28-29, ‘The ground pad can be embedded into the electrode, or can be formed about a periphery of the electrode’).
Regarding claim 6, Zemel further teaches wherein the second electrode electrically connects to a conductive ring electrode (Pg. 8, lines 28-29, ‘The ground pad can be embedded into the electrode, or can be formed about a periphery of the electrode’).
Regarding claim 7, Zemel further teaches wherein the conductive ring electrode comprises a conductive sticker edge (Pg. 35, lines 10-11, ‘This grounding conductor is optionally mounted to the tissue via a conductive tissue adhesive or gel.’). 
Regarding claim 8, Zemel further teaches wherein the first electrode is a stretchable mesh (Pg. 6, lines 4 and 16-22, ‘The flexible electrode can include a layer of conductive material […] The layer of conductive material can be a continuous layer or an interrupted layer. The interrupted layer can be etched and/or a mesh’).
Regarding claim 12, Zemel further teaches wherein the electrode arrangement is substantially transparent, so that in operation an underlying body undergoing treatment and the created plasma can be visually observed (Pg. 37, lines 10-12, ‘The mesh was connected to ground and used as a transparent electrode to enable visualization of plasma formation within the gap.’).
Regarding claim 14, Zemel further teaches wherein the first electrode is a planar structure (Fig. 5, conductor 1), and wherein the planar electrode structure is connected to a contact with a slide contact of a PCB (Pg. 35, lines 16-23, ‘The plasma emitter can be connected to the power supply by a variety of techniques. For example, short wires having an external connector may be laminated, glued, soldered, or crimped onto the conductive layer of the flexible plasma emitter. Alternatively, a variety of connectors may be mounted (via soldering, lamination, or gluing) on the conductor of the plasma emitter. These can include, for example, snap connectors, surface mount connectors, pin holes, crimp or clamps connectors, among others.’; e.g. ‘surface mount connectors’).
Regarding claim 15, Zemel further teaches a driver circuit for driving the first electrode coupled to the high voltage source (Pg. 16, lines 2-5, ‘The controller can be adapted and configured to adjust the applied voltage in response to a signal received from the conducting pad to maintain a controlled and substantially uniform power deposition in the anatomical region of interest.’), wherein the driver circuit drives the first electrode in a pulsed voltage in a range of 3kV-8kV (Pg. 26, lines 20-21, ‘Such voltages range, for example, from about 500 to about 1000 volts, about 1000 -about 10000 volts, and about 10000 - about 50000 volts’), with a repetition rate in a range of .5kHz-50kHz (Pg. 5, lines 10-11, ‘Frequency of such pulses may also be varied from only a few Hertz to several thousand Hertz.’), and with a pulse duration in a range of 0.1 microseconds-100 microseconds (Pg. 5, lines 9-10, ‘duration can be varied from about 1 ns to 1000 ns,’; e.g. 1000 ns is equivalent to 1 microsecond). 
Regarding claim 17, Zemel further teaches wherein a gas control structure is provided in the electrode arrangement, and wherein the gas control structure is arranged to generate plasma precursor (Pgs. 28, line 21-29).
Regarding claim 18, Zemel further teaches wherein the gas control structure comprises a gas drain or a gas absorbent (Pg. 27, line 1-3, ‘Such a border can also incorporate an ozone-absorbing material, such as carbon black, to absorb the ozone that is commonly generated by the dielectric barrier discharge.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel or in the alternative over Zemel in view of Kalghatgi.
Regarding claim 4, Zemel fails to teach wherein the edge portion is non-stretchable.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to construct the edge portion of the spacer of a non-elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Zemel teaches that the cover layer is transparent (Pg. 9, lines 14-15, ‘The layer of conductive material may be, transparent, and may include indium tin oxide (ITO), as desired’) and flexible (page 24, line 10, ‘If desired, the insulating material can be rigid or flexible’), but fails to that the cover layer and the spacer layer are provided from a single preform. 
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to make the cover layer and spacer of a single preform as claimed, since it has been held to be a matter of obvious design choice to make a one-piece construction out of a structure previously disclosed by the prior art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel, in view of Weltmann et al. (US 20150088234, “Weltmann”), or in the alternative over Zemel in view of Kalghatgi and Weltmann.
Regarding claims 9, while Zemel teaches that the first electrode can be a mesh, Zemel fails to teach wherein the first electrode is formed from a continuous conductive wire. 
Weltmann teaches an analogous device for providing therapeutic non-thermal plasma (Abstract), in which the active electrode is formed from a continuous conductive wire (Figs. 1-2, high-voltage electrode of insulated wire 2). 
Since both Zemel, as modified, and Weltmann teach analogous high voltage electrode configurations for producing therapeutic non-thermal plasma, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known electrode configuration for the other in order achieve the predictable result of a high voltage electrode for producing non-thermal plasma. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel, in view of Hancock (US 20130267943), or in the alternative in over Zemel in view of Kalghatgi and Hanckock.
Regarding claim 11, while Zemel, as modified, teaches that the plasma emitter can be connected to the power supply through wires having external connectors (Pg. 35, lines 17-18), Zemel, as modified, fails to teach that the wiring which connects the external connectors to the plasma emitter is a twisted pair lead. 
However, in the same field of endeavor Hancock teaches the use of a twisted pair for the transfer of high frequency energy (Par. 34).
In view of Hancock, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Zemel by utilizing twisted pair wirings to connect the ground/active electrodes to external connectors, as taught by Hancock, in order to reduce the effect of noise currents induced on the line by coupling of electric or magnetic fields.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemel in view of Baker et al. (US 6149620, “Baker”), or in the alternative in over Zemel in view of Kalghatgi and Baker.
Regarding claim 16, while Zemel teaches a driver circuit, Zemel, as modified, fails to teach that the driver circuit comprises a planar electrode identification circuit.
Baker teaches an analogous device for producing plasma (Abstract and par. 19, ‘In some embodiments a conductive fluid is delivered into the intervertebral disc prior to applying the high frequency voltage to ensure that sufficient conductive fluid exists for plasma formation and to conduct electric current between the active and return electrodes’), in which a driver circuit comprises an electrode identification circuit (Par. 155, ‘According to the present invention, the probe 20 further includes an identification element that is characteristic of the particular electrode assembly so that the same power supply 28 can be used for different electrosurgical operations.’).
In view of Baker, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Zemel by providing the controller with an identification circuit, as taught by Baker, in order to configure the controller to be automatically compatible with a variety of plasma electrodes having different operating parameters, as taught by Baker.
Response to Arguments
Applicant's arguments filed 5/5/22 with respect to the prior art rejection of the claims have been fully considered but they are not persuasive.
With respect to applicant’s argument that the claim language recites ‘a wound’ treatment in contrast to a ‘nail treatment’ the examiner notes that according to MPEP 2111.02(I) states: 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
Therefore, since the intended use of the ‘for wound treatment’ is not seen to imply any specific structure it is not considered a limitation and is of no significance to claim construction and therefore cannot be used to define the claimed invention over Zemel. 
Further applicant alleges that the final rejection (dated 12/9/21) at section 8 concedes that Zemel does not describe applicant’s claimed ‘protrusions’ structures and argues that Zemel notably does not describe an edge portion that extends from the structured surface portion to prevent airflow between the surrounding and the spaced compartments. The examiner disagrees and maintains that applicant is mischaracterizing section 8 of the final rejection. For instance, a review of section 8 reveals that Kalghatgi is only used to demonstrate the obviousness of providing the dielectric element and the spacer element as two separate and distinct structures rather than as a single unitary structure. Therefore, applicant’s assertion that Zemel does not describe ‘an edge portion that extends from the structured surface portion to prevent airflow between the surroundings and the spaced compartments’ is an unrelated issue to the previous combination using Kalghatgi, and is certainly not admitted by the final rejection. Further, it is the examiner’s position that Zemel does teach this feature. For instance, pg. 26, lines 27-31 of Zemel states:
The spacer/spacing means can be provided around the periphery of the treatment electrode, in which case it can also surround or encapsulate the local gas. By surrounding the local gas, the structure can facilitate concentration of the heat and reactive species in the desired treatment area.

Therefore, the claimed edge portion can be mapped to the portion of the spacer that extends around the periphery of the electrode and which encapsulates the local gas, thereby preventing airflow between the surroundings and the spaced compartments. For this reason, applicant’s arguments related to Kalghatgi are on their face moot since neither the current or the previous rejections utilize Kalghatgi to modify the edge portions of Zemel, rather as stated earlier Kalghatgi is only utilized to demonstrate the obviousness of providing the dielectric element and the spacer element as two separate and distinct structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794